NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/14/2022 has been entered.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kristine Waddell on June 16, 2022.
The application has been amended as follows: 
1.-18. Canceled
19.	(Currently Amended) A method of treating ocular inflammation associated with a condition, for an extended duration of time, said method comprising:
selecting a patient having an ocular inflammation in at least one eye; and
applying a pharmaceutically effective amount of a topical botulinum toxin formulation to the eye of the patient, said formulation comprising a botulinum toxin and a topical anesthetic,
wherein said ocular inflammation is associated with at least one condition selected from the group consisting of dry eye syndrome
wherein the topical anesthetic is at least one selected from the group consisting of cocaine, bupivacaine, proparacaine, tetracaine, lidocaine, Xylocaine, novocaine, piperocaine, benzocaine, chloroprocaine, Dimethocaine, larocaine,  propoxycaine, procaine, and amethocaine

20.	(Previously Presented) The method of claim 19, wherein the botulinum toxin is a type A botulinum toxin.
21.-27.	(Cancelled) 
28.	(Currently Amended) The method of claim [[26]]19, wherein the formulation further comprises a polycationic protein.
29.	(Previously Presented) The method of claim 28, wherein the polycationic protein comprises polylysine.
30.	(Previously Presented) The method of claim 20, wherein the formulation is applied with the placement of a contact lens.
31.	(Previously Presented) The method of claim 20, wherein the formulation is applied prior to a period of closure of the eye.
32.	(Previously Presented) The method of claim 20, wherein the formulation is an ointment.
33.	(Cancelled) 
34.	(Previously Presented) The method of claim 20, wherein the formulation is hyper-osmotic relative to human corneal tissue and tear film.
35.	(Previously Presented) The method of claim 20, wherein the formulation is iso-osmotic relative to the human corneal tissue and tear film.
36.	(Previously Presented) The method of claim 20, wherein the formulation provides 2.5 to 250 U of the botulinum toxin per mL of the formulation.
37.-38. 	(Cancelled) 
39.	(Currently Amended) The method of claim 19, wherein the condition is glaucoma.
40.	(Currently Amended) The method of claim 19, wherein the condition is dry eye syndrome.
41-44.	(Cancelled) 
45.	(Currently Amended) The method of claim 19, wherein the extended duration of time is at least 3 months.
46. -47. (Cancelled) 
48.	(New) The method of claim 19, wherein the extended duration of time is at least 2 months.
Reasons for Allowance
The claimed invention is drawn to methods of treating ocular inflammation associated with dry eye syndrome or glaucoma, the method comprising topically administering a formulation comprising botulinum toxin and an anesthetic such as bupivacaine, proparacaine, tetracaine, lidocaine and so on.  The closest prior art is First (US 2004/0234532; of record) which teaches application of botulinum toxin in the treatment of related eye conditions.  While it may have been obvious to extend the method of First to the treatment of dry eye and/or glaucoma, as further taught by Friedlander (J Allergy and Clinical Immunology, 76:645-657, 2005), topical application of topical anesthetics is associated with epithelial keratitis (Page 649, Column 1, Page 655, Column 1) and, as similarly taught by Singer et al (Conjunctivitis (Red Eye) – Boston Health Care for the Homeless, 2015), “[t]opical anesthetics… should never be prescribed because they inhibit the eye’s protective reflexes” (Page 15, Column 1).  Based on the foregoing, it would not have been obvious to further include a topical anesthetic to provide treatment of an ocular condition for an extended period of time, as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611